 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   PAUL JORGENSON,                                     Case No. 1:17-cv-00817-LJO-EPG (PC)
11                Plaintiff,                             ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
12         v.
                                                         (ECF NO. 98)
13   UNITED STATES OF AMERICA, et al.,
                                                         ORDER DISMISSING DOE DEFENDANTS
14                Defendants.                            FROM THIS ACTION, WITHOUT
                                                         PREJUDICE
15

16

17          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
18   pauperis in this action. This case now proceeds on Plaintiff’s Second Amended Complaint
19   (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is proceeding on
20   Plaintiff’s FTCA claim against the United States, his Eighth Amendment Bivens claim against
21   the four unknown correctional officers (“the Doe Defendants”), his state tort claims for medical
22   negligence against Defendants Haak, Randhawa, and Emanuel Medical Center, and his state
23   tort claims for battery against Defendants Haak and Emanuel Medical Center. (ECF No. 21, p.
24   2; ECF No. 95, p. 3). The matter was referred to a United States Magistrate Judge pursuant to
25   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
26          On November 21, 2019, Magistrate Judge Erica P. Grosjean entered findings and
27   recommendations, recommending that “the Doe Defendants be dismissed from this action,
28   without prejudice, because of Plaintiff’s failure to provide the Marshal with accurate and
                                                     1
 1   sufficient information to effect service of the summons and complaint on the Doe Defendants
 2   within the time period prescribed by Federal Rule of Civil Procedure 4(m).” (ECF No. 98, p.
 3   3).
 4            The parties were provided an opportunity to file objections to the findings and
 5   recommendations. The deadline to file objections has passed and no objections have been
 6   filed.
 7            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 8   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 9   the Court finds the findings and recommendations to be supported by the record and proper
10   analysis.
11            Accordingly, THE COURT HEREBY ORDERS that:
12            1. The Findings and Recommendations issued by the Magistrate Judge on November
13                  21, 2019, are ADOPTED IN FULL; and
14            2. The Doe Defendants are dismissed from this action, without prejudice, because of
15                  Plaintiff’s failure to provide the Marshal with accurate and sufficient information to
16                  effect service of the summons and complaint on the Doe Defendants within the time
17                  period prescribed by Federal Rule of Civil Procedure 4(m).
18
     IT IS SO ORDERED.
19

20         Dated:     January 27, 2020                         /s/ Lawrence J. O’Neill _____
                                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                         2
